Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000661
                                                      06-FEB-2014
                                                      02:41 PM


                           SCWC-11-0000661


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                       STANLEY K. HUIHUI, JR.,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000661; FC-CR. NO. 10-1-27K)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.

   and Circuit Judge Sakamoto, in place of Acoba, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on December 30, 2013, is hereby accepted and


will be scheduled for oral argument.    The parties will be


notified by the appellate clerk regarding scheduling.


          DATED:   Honolulu, Hawai'i, February 6, 2014.

Craig W. Jerome                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Kimberly B. Taniyama
for respondent	                   /s/ Sabrina S. McKenna 


                                  /s/ Richard W. Pollack


                                  /s/ Karl K. Sakamoto